    Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
TYLER RICH,                                     )   Case No. 2:18-cv-01541
                                                )
                             Plaintiff,         )   NOTICE OF REMOVAL BY
                                                )   DEFENDANT FCA US LLC
                     v.                         )   PURSUANT TO 15 U.S.C. § 2310 AND
                                                )   28 U.S.C. §§ 1331, 1441 AND 1446_
FCA US LLC, et al.                              )
                                                )
                             Defendants.        )



        Defendant FCA US LLC (“FCA” or “Defendant”), through its undersigned counsel,

hereby removes this action from the Circuit Court of Kanawha County, West Virginia, to the

United States District Court for the Southern District of West Virginia. This removal is made

pursuant to 15 U.S.C. § 2310 and 28 U.S.C. §§ 1331, 1441 and 1446. The grounds for removal

are as follows:

                                STATEMENT OF JURISDICTION

        1.        This is a civil action for which this Court has original jurisdiction under 15 U.S.C.

§ 2310 and 28 U.S.C. §§ 1331, and is one that may be removed to this Court pursuant to 28

U.S.C. §§ 1441 and 1446 for the reasons set forth below.

                                     THE REMOVED ACTION

        2.        This civil action, filed on November 8, 2018, was pending in the Circuit Court of

Kanawha County, West Virginia, a court located within this District, under Case Number 18-C-

1405.

        3.        FCA was served with the Summons and Amended Complaint 1 on November 29,

2018. (See Ex. A and Ex. C.) Plaintiff’s written discovery on FCA accompanied the Amended


1
 The state court docket reflects a Complaint was filed on November 8, 2018. FCA has not been served
with that Complaint. Rather, the first and only service FCA received on this action was the summons and
pleading titled “Amended Complaint” (see docket, Ex. C.) filed on November 15, 2018.
    Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 2 of 8 PageID #: 2




Complaint. These documents are the only items served on this removing Defendant. FCA has

not answered, moved to dismiss, or otherwise responded to the Amended Complaint.

       4.      This Notice of Removal is accompanied by the following documents:

                       •       Process (Ex. A);

                       •       The Amended Complaint asserting the causes of action and the

                               accompanying written discovery (Ex. B); and

                       •       The state court docket sheet (Ex. C).

       5.      Plaintiff Tyler Rich’s (“Plaintiff”) claims relate to Plaintiff’s alleged purchase of a

2015 Jeep Grand Cherokee (Am. Compl. ¶ 9.) Plaintiff alleges that his vehicle “contains a

‘defeat device’ allowing it to ‘cheat’ emissions testing and this device and deceptive advertising

relating to it is the subject of a class action.” (Am. Compl. ¶ 26.)

       6.      Although the Complaint does not mention this expressly, Plaintiff’s vehicle is one

of the vehicles subject to the widely publicized Notice of Violation, dated January 12, 2017,

issued to Defendant by the Environmental Protection Agency (“EPA” and the “EPA Notice”),

asserting that undisclosed Auxiliary Emissions Control Devices were included in certain FCA

diesel vehicles, including Plaintiff’s vehicle. 2 A multidistrict litigation (“MDL”) was established

before the Honorable Edward M. Chen in the United States District Court for the Northern

District of California involving similar consumer claims regarding FCA diesel vehicles subject to

the EPA Notice. Defendant intends to notify the Judicial Panel on Multidistrict Litigation that

the instant action is a “tag-along action” and to have the case transferred to the MDL, with the

other similar consumer cases already pending in the MDL.



2
  The EPA Notice covers Model Year 2014-16 Ram 1500 and Jeep Grand Cherokee vehicles equipped
with 3-liter EcoDiesel engines. Plaintiff’s vehicle is a Model Year 2015 Jeep Grand Cherokee with a 3-
liter EcoDiesel engine, and therefore a subject of the EPA Notice.



                                                  2
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 3 of 8 PageID #: 3




                                   PROCEDURAL ISSUES

       7.      Removal is timely under 28 U.S.C. § 1446(b). Plaintiff served FCA with the

Amended Complaint on or about November 29, 2018. (See Ex. A and Ex. C.) This notice of

removal is timely filed within the 30-day period following service of the complaint on FCA.

       8.      Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States

District Court for the district and division where the state court case was pending. The Circuit

Court of Kanawha County is located within the Southern District of West Virginia.

       9.      What has been referred to as "the rule of unanimity" requires, ordinarily, that all

defendants join in, or consent to, removal. See 28 U.S.C. § 1446(a); Wolfe v. Green, 660 F. Supp.

2d 738, 744 (S.D. W. Va. 2009). An exception to the rule of unanimity applies where less than

all defendants have been served at the time of removal. In such a case, for removal to be proper,

it is held that only the defendants served at the time of removal need join, or consent to, the

notice of removal. Wolfe, 660 at 744. “Individual defendants have thirty days from the time

they are served with process or with a complaint to join in an otherwise valid removal petition.”

McKinney v. Bd. of Trs. of Md. Cmty. Coll., 955 F.2d 924, 928 (4th Cir. 1992).

       10.     Here, the docket indicates defendant Urse Dodge, Inc. was served with the

complaint on December 14, 2018. The docket does not reflect service on defendant Fairmont

Federal Credit Union.

                  JURISDICTION IS PROPER UNDER 15 U.S.C. § 2310

       11.     Plaintiff pleads a claim under the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301 et seq.

       12.     15 U.S.C. § 2310 provides that a consumer damaged by the failure of a supplier to

comply with its obligations under the Magnuson-Moss Warranty Act “may bring suit for




                                                3
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 4 of 8 PageID #: 4




damages and other legal and equitable relief . . . in an appropriate district court of the United

States,” as long as the amount in controversy is $50,000 or greater. 15 U.S.C. § 2310(d)(1)(B),

(3)(B).

          13.   Plaintiff’s Amended Complaint does not specifically request an amount in excess

of $50,000, but a review of the claims demonstrates that the amount-in-controversy requirement

is met. Plaintiff seeks revocation and a return of all money paid for the subject vehicle. (Am.

Compl. ¶ 64.). Upon information and belief, Plaintiff purchased the subject vehicle from Urse

Dodge for the out-the-door price of $43,740.09. Plaintiff also seeks damages for emotional and

mental distress, loss of use, aggravation, anxiety, annoyance and inconvenience. (Am. Compl.,

ad damnum, ¶ 6.) He also seeks punitive damages. (Am. Compl., ad damnum, ¶ 10.)

          14.   Due to the nature of Plaintiff’s allegations, the damages sought, and the averments

in the Complaint, the amount in controversy herein, exclusive of costs and interest, is in excess

of $50,000. Therefore, “the district courts of the United States have original jurisdiction” over

this claim, and removal is appropriate under 28 U.S.C. § 1441.

                JURISDICTION IS ALSO PROPER UNDER 28 U.S.C. § 1331

          15.   The Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

which gives district courts “original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.”

          16.   The U.S. Supreme Court has stated that federal courts may exercise subject matter

jurisdiction over a state law claim if an essential element of the state law claim turned on a

federal question. See Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804 (1986)

(district court has subject matter jurisdiction if "plaintiff's right to relief depends on the

resolution of a substantial question of federal law"); Franchise Tax Bd. of Cal. v. Constr.




                                                  4
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 5 of 8 PageID #: 5




Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27-28 (1983); see also Grable & Sons Metal

Prods., Inc. v. Darue Eng’r & Mfnr., 545 U.S. 308, 314 (2005) (explaining that a complaint

alleging only violations of state law does not bar removal to federal court under federal question

jurisdiction if “a state-law claim necessarily raise[s] a stated federal issue, actually disputed and

substantial, which a federal forum may entertain without disturbing any congressionally

approved balance of federal and state judicial responsibilities”).

       17.     The crux of Plaintiff’s Complaint is that Defendant’s alleged sale of a vehicle

containing a “defeat device” allowed the vehicle to “cheat” emissions testing, and Plaintiff

apparently even refers to the MDL by noting this alleged device and the alleged deceptive

advertising relating to it is the subject of a “class action.” (See, e.g., Am. Compl. ¶ 26). Indeed,

this alleged “defect” set forth in Plaintiff’s “Factual Background” section of his complaint forms

the factual basis for all of Plaintiff’s claims.     Plaintiff is presumably referring to alleged

noncompliance with federal emissions standards, and this is the genesis, gravamen and

framework for Plaintiff’s claims.

       18.     Plaintiff “may not defeat removal by omitting to plead necessary federal questions

in a complaint.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998); see

Westmoreland Hosp. Ass’n v. Blue Cross of W. Pennsylvania, 605 F.2d 119, 123 (3d Cir. 1979)

(jurisdiction was proper even when suit was ultimately decided on state law grounds where

plaintiffs “volunteered on the face of their complaint legal conclusions based on federal statutes

and regulations”). A court may uphold removal if it concludes that a plaintiff has “artfully

pleaded” claims in order to avoid federal questions. Id.

       19.     Plaintiff’s “Unfair and Deceptive Acts or Practices” claim, his fraud and

misrepresentation claims, and other claims, though purportedly asserted under state law, are




                                                 5
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 6 of 8 PageID #: 6




clearly dependent on the construction and interpretation of emission standards established by the

EPA. For even if state law creates the actual claims asserted in a plaintiff’s complaint, federal

question jurisdiction is proper in cases in which the right to relief necessarily depends on the

“resolution of a substantial question of federal law. . . .” Kay v. McGuire Woods, LLP,

S.D.W.Va. No. 2:11-cv-00341, 2012 U.S. Dist. LEXIS 44123, at *4-5 (Mar. 28, 2012) (quoting

Pinney v. Nokia, Inc., 402 F.3d 430, 442 (4th Cir. 2005)). Whether Defendant violated EPA

standards or the Clean Air Act is plainly a question of federal law.

       20.     The Complaint relies on allegations and assumptions implicating substantial

questions of federal law, including whether Defendant violated the Clean Air Act and related

regulations by the use of an alleged “defeat device” (Am. Compl. ¶ 26)—notably, a term defined

solely by federal law. See CAA § 203(a)(1), 42 U.S.C. § 7522(a)(3)(B); 40 C.F.R. § 86.1803-01.

Thus, the Complaint presents a federal question and satisfies the requirements of 28 U.S.C. §

1331. See Beshear ex rel. Ky. v. Volkswagen Grp. of Am., Inc., No. 16-cv-27-GFVT, 2016 U.S.

Dist. LEXIS 68543, at *13 (E.D. Ky. May 25, 2016) (“Establishing the recovery sought in the

complaint based on the installation of ‘defeat devices’ therefore appears to raise several federal

issues and definitions in light of the expansive scope of the CAA.”).

                   NOTICE TO ADVERSE PARTY AND STATE COURT

       21.     Written notice of the filing of this Notice of Removal will be given to all parties

as required by law.

       22.     FCA will promptly file a copy of this Notice of Removal with the Clerk of Circuit

Court of Kanawha County, West Virginia, as required by 28 U.S.C. § 1446(d).

                                         CONCLUSION

       23.     Pursuant to 15 U.S.C. § 2310 and 28 U.S.C. §§ 1331, 1441 and 1446, Defendant

hereby removes this action from the Circuit Court of Kanawha County, West Virginia to the




                                                 6
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 7 of 8 PageID #: 7




United States District Court for the Southern District of West Virginia.

                                                     Respectfully submitted,

                                                     /s/ Adam W. Martin____________
                                                     Adam W. Martin (#9886)
                                                     James M. Popson (#8843)
                                                     SUTTER O’CONNELL
                                                     3600 Erieview Tower
                                                     1310 East 9th Street
                                                     Cleveland, Ohio 44114
                                                     (216) 928-2200
                                                     amartin@sutter-law.com
                                                     Counsel for Defendant FCA US LLC




                                                7
   Case 1:19-cv-00021-TSK Document 1 Filed 12/26/18 Page 8 of 8 PageID #: 8



                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018 a copy of FCA US LLC’s Notice of Removal

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. All other parties will be

served by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing

system:

Kristina Thomas Whiteaker (#9434)
David L. Grubb (#1498)
The Grubb Law Firm
1114 Kanawha Boulevard, East
Charleston, WV 25301

Counsel for Plaintiff Tyler Rich


Urse Dodge, Inc.
Agent Robert Urse
14 Tygart Mall Loop
Whitehall, WV 26554

Defendant Urse Dodge, Inc.


Fairmont Federal Credit Union
2 The Credit Union Way
Fairmont, WV 26554

Defendant Fairmont Federal Credit Union




                                                     /s/ Adam W. Martin___________________
                                                     Adam W. Martin (#9886)




                                                8
